DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 01/07/2021, claims 6 and 21 were amended and 1, 3, 4, 16, 17, 19, 26-29, 31 and 32 were cancelled. Therefore, claims 6, 7, 9, 10, 21-25 and 33 remain pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Salgado on 02/23/2021.

The application has been amended as follows: 
Replace Claim 21 with:
21. One or more non-transitory computer readable storage media, having instructions stored therein, which, when executed by one or more processors, causes the one or more processors to perform operations for processing gestures, the instructions comprising
instructions to present, on a display device of a mobile device, a graphical user interface configured to receive user input; 
instructions to determine that the mobile device is in a first orientation, wherein in the first orientation a surface of the display device is in a plane parallel to that of a surface of a second device;
instructions to detect, via the graphical user interface, a first gesture that indicates bets for a wagering game based on the mobile device being in the first orientation, 
instructions to determine that the mobile device is in a second orientation different from the first orientation, wherein in the second orientation the surface of the display device is in a plane normal to that of the surface of the second device;
instructions to detect, via the graphical user interface, a second gesture that initiates transfer of an indication of the bets to the second device based on the mobile device being in the second orientation, wherein the detecting the second gesture includes detecting the player's hand moving while in contact with a display device of which the graphical user interface appears; 
instructions to transmit, via a network in response to the second gesture, the indication of the bets to the second device; and 
instructions to, after the transmission, present a graphical indication of the bets on the second device.

Allowable Subject Matter
Claims 6, 7, 9, 10, 21-25 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 6 and 21: The nearest prior art is Allen and Childs. Allen provides presenting, on a mobile device, a graphical user interface, detecting, via the graphical user interface, a first gesture that indicates bets for a wagering game, detecting the first gesture includes detecting a player's hand moving while in contact The instant claims recite determining that the mobile device is in a first orientation, wherein in the 
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715